OW ITE STATES, » [- 9-20
Case 1:18-cr-00054-H-BW. Poeereahasy Filetk 42/16/20" Page 1 of 3 Pagel 478

“TO; Wonacedsle. Jahage oor

SHO Cowcr * Say CANN QS.

i Rartoect- Coens Rend. Aon Reauestiara a\\

Oiscouary~ cerotwoa TH cause & LO 1S-CR-000S4-¢ (03)
ASM. PO. SUSA- VVT. or am PEEPASIIOS, To Sle

CN pes’ lesa aegeal. & OCeD ol\ ce€AB Ver Ta Sop neow
Trevelomoa TS CALL.

Tera Soc Assiiaxe To Ths notlee,
“Theat -
Ore- Se

ecoat Sully Saber we
CP lek C vara. Prend ie

 

 
Case 1:18-cr-00054-H-BU Document 135 Filed 11/16/20 Page 2of3 PagelD 479

Vo? The. chec\l oS Phe Sc
“are States Orekoct Coos

 

Caclete9. On. ea. Sack dese medions, 3S
eequesA Soe Ses@h Oiscocesy. Please. ereK AL ame

onesie 49... The — Kencrable SVAN. 7 { Bell do
eas, Sle AMWe thes orto focdin toe GasdSo ou.

“Toor hme d Heater te Lnts males 0S 6 raccthy
apoceciaheck.. T haalt FO ¢ Goad bless. MOA...

Res pec Selly Saondtek,

Rabe Ceara (Kona

Oo [G20 FM. 284%
hate Zotey> Z have wae NG 452
PEPE A atengis to agave POS .

SaSocmetays Seo «ot. Sere eulolic

DeSeacdes A AR David Sloan. Gao laos
lack Mo... Ce sPaIEe- Crom him aks om...

 

 

 

RECEIVED -- |

 

Nov 16 9999

CLERK, US. ¢s STRICT COURT
| NORTHERN DISTRICT OF TEXAS “P° -

 

 

 

 

 

 

 

 
pv)
ny

SVXSL 10 LYLSI ae {LRN
LHNOD Lo aise qe 13

D4
vs

 

if 3~ Pagel

 

0202 9 | AON

 

 

 

rian IaH ate

oO
N
—
©
, sm / yaagdod

    

Case 1:18-cr-00054-H-BU Document 138 Fh

  

 

 

     

NORTH TEXAS TX PREC
RALLAS TX FSO
10 NOY 2020 PMIF L

RIL py mnoqrprh
AACE 'wW 4 WI!
CS AE Au A Wye
